SIMPSON, J.
(dissenting.) — It is the opinion of th¿ writer, in which Mayfield, J., concurs, that the change made by section 3839 of the Code of 1907, affects only the “form of the remedy.”
Section 10 was first changed in the Code of 1896, by the addition of this clause — “But this section does not apply to changes in forms of remedy, or defense, to rules of evidence, nor to provisions authorizing amendments of process, proceedings or pleadings in civil causes.”
This court has held that “A conveyance of land adversely held authorizes the grantee therein to use the grantor’s name in a suit for the recovery of the property; and the grantor can not prevent such use of his name by the grantee.”- — Pearson v. King, 99 Ala. 126, 129.
So the only change wrought by section 3839 is to authorize the vendee to bring suit in his own name in place of that of his grantor, which is clearly the “form of the remedy.” It does not affect any “existing right, remedy or defense,” but only the form of it. His rights are the same, he has the same remedy, to-wit, by action in the nature of ejectment, and the results are precisely the same, whichever form of remedy is used.
We therefore think that the rule declared in Witherington v. White et al., 165 Ala. 319, is correct.